                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

MICHAEL A. MARTINDALE,
                                                CV 18–95–H–BMM–JTJ
                     Plaintiff,

       vs.                                       ORDER

PAUL REES, M.D.,

                     Defendant.

      The Court sent mail to Plaintiff Michael A. Martindale (“Martindale”) on

February 12, 2019, and February 27, 2019. The mail was returned as undeliverable

indicating that Martindale was no longer incarcerated at Montana State Prison.

(Docs. 16, 18.) The Montana Department of Corrections website indicates that

Martindale has been paroled and the Clerk of Court forwarded these mailings to

Martindale in care of Missoula Probation and Parole.

      Martindale was advised in the Court’s September 27, 2018, Notice of Case

Opening (Doc. 3 at 2), the Court’s Order dated October 24, 2018, (Doc. 5 at 5), and

the Court’s January 9, 2019, Scheduling Order (Doc. 13 at 9) that he must


                                       -1-
immediately inform the Clerk of Court of any change in his address and a failure to

do so could result in dismissal of his case. It has been more than 60 days since the

return of written communication from the Court addressed to Martindale’s address

of record and Martindale has not filed a notice of change of address.

      Magistrate Judge John Johnston entered his Findings and Recommendations

in this matter on May 1, 2019. (Doc. 21.) Judge Johnston determined that

Martindale has failed to comply with the Court’s Order to inform the Clerk of

Court of any change in his address and this failure meets the requirements for

dismissal of his case. Neither party filed objections.

      Absent objection, this Court reviews findings and recommendations for clear

error. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en

banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is

left with a “definite and firm conviction that a mistake has been committed.”

United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). The

Court finds no error in Judge Johnston’s Findings and Recommendations.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 21.) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Martindale’s action is DISMISSED

without prejudice pursuant to L.R. 5.3 (b). The Clerk of Court is directed to mail a


                                         -2-
copy of this Order to Martindale at his address of record and in care of Missoula

Probation and Parole.

      DATED this 22nd day of May, 2019.




                                        -3-
